The petition by the state of Connecticut for certification for appeal from the Appellate Court, 75 Conn. App. 671 (AC 21681), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the trial court improperly admitted the testimony of four constancy of accusation witnesses?
“2. If the answer to the first question is ‘yes,’ did the Appellate Court properly conclude that the admission of that evidence deprived the defendant of his federal constitutional due process right to a fair trial?”
NORCOTT and KATZ, Js., did not participate in the consideration or decision of this petition.